Citation Nr: 0419751	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  02-21 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased special apportionment.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran served on active duty from January 1981 to June 
1989.

This matter came before the Board of Veterans' Appeals 
(Board) from a November 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, that granted to the appellant, who is the 
veteran's spouse, an apportionment of the veteran's VA 
benefits in the amount of $225 per month on behalf of their 
minor child, effective July 1, 2001.  A notice of 
disagreement regarding the amount of the apportionment was 
received from the appellant in March 2002.  A statement of 
the case was issued in November 2002, and a substantive 
appeal was received in December 2002.  

In April 2003, the appellant was afforded a hearing before 
Mary Gallagher, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  The veteran has been in receipt of VA benefits since June 
1989.

2.  The veteran has been in receipt of additional benefits 
for his wife and minor child since July 1989.  

3.  The veteran's spouse and minor child do not reside with 
him.

4.  The veteran reasonably contributes to his child's support 
and expenses.

5.  The appellant is currently receiving a special 
apportionment in the amount of $225 per month.  

6.  The appellant has not demonstrated that a financial 
hardship exists which would warrant a finding that an 
increased special apportionment is warranted.


CONCLUSION OF LAW

An increased special apportionment of the veteran's VA 
compensation benefits is not warranted.  38 C.F.R. §§ 3.102, 
3.159, 3.450, 3.451, 3.452, 3.453 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Special Apportionment

The appellant argues that an increased special apportionment 
is warranted.  

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations as set forth in 38 
C.F.R. §§ 19.100, 19.101, and 19.102.  Contested claims 
procedures have been followed in this case.  In particular, 
as noted in discussion of the VCAA, each party has been 
provided notices and determinations related to the contested 
claim, and both parties have been advised of the applicable 
laws and regulations.

All or any part of a veteran's pension or compensation award 
may be apportioned if the veteran's spouse and/or children 
are not residing with the veteran and the veteran is not 
discharging his or her responsibility for the spouse or 
children's support.  38 U.S.C.A. § 5307; 38 C.F.R. § 
3.450(a)(1)(ii).  

In determining the basis for a special apportionment, 
consideration will be given to such factors as: 1) the amount 
of VA benefits payable; 2) other resources and income of the 
veteran and those dependents in whose behalf apportionment is 
claimed; and 3) special needs of the veteran, his or her 
dependents, and the apportionment claimants.  38 C.F.R. § 
3.451 (2003).  Ordinarily, apportionment of more than 50 
percent of the veteran's benefits would constitute undue 
hardship, while apportionment of less than 20 percent would 
not provide a reasonable amount for any apportionee.  Id.  

The record reflects that the veteran was awarded VA 
disability compensation benefits by a January 1990 decision, 
effective June 24, 1989.  In a rating decision, dated in 
February 1991, the RO inter alia evaluated the veteran's 
service-connected retinitis pigmentosa as 100 percent 
disabling effective January 14, 1991, and granted special 
monthly compensation on account of blindness in both eyes.  

In a June 2001 letter, the veteran's spouse stated that she 
had separated from the veteran in April 2001, and requested 
an apportionment of the veteran's benefits on behalf of their 
minor child.  The Board notes that from a review of the 
record, to include a copy of a state court order, the 
appellant has primary custody of the minor child.

A review of a state court order, dated in August 2001, shows 
the following: the appellant's monthly gross income (which 
was also equal to her adjusted monthly gross income) was 
$2,980; the veteran's monthly gross income (which was also 
equal to his monthly adjusted gross income) was $3,724 
($2,829 in VA benefits and $895 from Social Security 
Insurance) (both of which are tax free); the appellant also 
pays $173 per month in health insurance premiums for her 
child; the veteran's child support obligation under state 
guidelines is $560, against which he is to receive credit for 
an SSI payment of $447 per month, leaving a net monthly 
obligation of $113.  The court determined that the veteran 
had the means and ability to pay $113 a month in child 
support and $1,000 a month in postseparation support.  


In a November 2001 special apportionment decision, the RO 
found that the appellant was entitled, on behalf of her and 
the veteran's minor child, to an apportionment of the 
veteran's VA benefits in the amount of $225, effective July 
1, 2001.  The RO's decision shows that it determined that the 
veteran's monthly income was $3,725, and that his net monthly 
income (after expenses) was $2.  The appellant's net monthly 
income (after expenses) was -$19.  The RO noted that the 
veteran and the appellant had provided conflicting testimony 
as to whether spousal and child support was being paid and 
received, and that the veteran's monthly award included $208 
per month on behalf of the appellant and the couple's 
daughter.  The RO determined that an apportionment of $225 
per month was warranted.  The appellant has appealed this 
decision.

During her hearing, held in April 2003, the appellant stated 
the following: the Social Security Administration (SSA) had 
informed her that she owed them $1,870 due to an overpayment; 
she is therefore only receiving $366 per month; together with 
the $225 per month she is receiving as an apportionment, her 
monthly total is $591; her net monthly income was misstated 
as her gross income in the court order; her net monthly 
income is $1,891; her mortgage is $1,358; although the 
veteran was supposed to be paying $1,113 per month as a 
result of the court order, he was only paying about $50 per 
month.  The appellant further argued, in essence, that the 
veteran was receiving close to $4,000 per month, and that 
this is unfair because it is about twice what she receives to 
live on with her daughter.  

The Board notes that under VA regulations, all or any part of 
a veteran's benefits may be apportioned if the veteran's 
spouse and/or children are not residing with the veteran and 
the veteran is not discharging his or her responsibility for 
the spouse or children's support.  38 U.S.C.A. § 5307 (West 
2002); 38 C.F.R. § 3.450(a)(1)(ii) (2003).  In addition, 
where hardship is shown to exist, compensation may be 
specially apportioned between the veteran and his or her 
dependents on the basis of the facts in the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  38 C.F.R. § 3.451 (2003).  Factors to 
be considered include the amount of VA benefits payable, 
other resources and income of the parties in interest, and 
any special needs of the respective parties.  Id.  Special 
apportionment is apparently meant to provide for claimants in 
situations in which the veteran is reasonably discharging his 
responsibility for the support of his children, but special 
circumstances exist which warrant giving the dependents 
additional support.

In a March 2004 statement, the veteran essentially stated 
that he had tried to present the appellant with a number of 
options for living arrangements that would provide her with 
additional funds and which did not include keeping the house, 
but that the appellant turned these suggestions down.  

After considering all of the evidence of record in light of 
the applicable regulations, the Board finds that an increased 
special apportionment of the veteran's VA benefits is not 
warranted.  While 38 C.F.R. § 3.451 provides that 
"ordinarily" apportionment of less than 20 percent would 
not provide a reasonable amount for any apportionee, in this 
case, the Board finds that hardship is not shown.  The state 
court determined that the veteran's monthly child support 
obligation under state guidelines is $560, and the court 
ordered that the veteran pay this amount to the appellant in 
addition to $1,000 per month in spousal support.  In addition 
to this, the RO granted VA special apportionment in the 
amount of $225 per month, which is $17 over the $208 per 
month added to the veteran's VA benefits on behalf of the 
appellant and her daughter.  It appears that the appellant's 
monthly expenses exceed her income by less than $20.  The 
evidence therefore shows that the veteran reasonably 
discharges his responsibility for the support of his child.  
The appellant's primary argument is that the veteran is not 
paying his monthly support obligation, as set forth in the 
state court order.  However, even if true, this is a matter 
for the state court and is not a basis for increased special 
apportionment.  The Board therefore finds, for the reasons 
stated above, that an apportionment is not warranted under 38 
C.F.R. § 3.451 (2003).  Accordingly, the appeal must be 
denied.

II.  VCAA

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002).  In addition, regulations 
implementing the VCAA were published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified both the appellant and the veteran of the evidence 
and information needed to substantiate or oppose the current 
claim for an increased apportionment.  See, e.g., the two 
letters addressed to the veteran and the appellant by the RO 
dated in September 2001.  These letters requested the veteran 
and the appellant to complete authorizations (VA Forms 21-
4142 and 21-4138) for all evidence that they desired VA to 
attempt to obtain.  See Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II); see also 
VAGCOPPREC 1-2004 (February 24, 2004).  However, neither 
party identified any additional evidence.  The Board further 
notes that the September 2001 letters were sent to the 
parties prior to the RO's November 2001 decision that is the 
basis for this appeal.  See Pelegrini II, No. 01-944, slip 
op. at 8-11 (June 24, 2004).  The appellant was afforded a 
hearing in October 2002 and in April 2003.  The veteran was 
given the opportunity to request a hearing by letter dated in 
June 2004.  However, there is no record of a response.  Since 
all of the necessary evidence consisted of personal financial 
information only available to the parties, none could be 
obtained by VA on their behalf.  Therefore, the Board is 
satisfied that the RO has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Neither the appellant nor the veteran has identified any 
additional evidence or information which could be obtained to 
substantiate or oppose the claim, and the Board is also 
unaware of any such available evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.


ORDER

The appeal is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



